f
Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 1 of 48

AO 106 (Rev. 04/10) Application fora Search Warrant (Modified: WAWD 10-26-18)

 

_—_ Se ae
—— LODGED ———RECEVED | Dirt STATES DISTRICT COURT
OCT 92 2015 for the

AY SEATTLE Western District of Washington

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

BY In the Matte=PThe Search of
(Briefly describe the property to be searched
or identify the person by name and address)
3329 86th Street South, Lakewood, Washington, and a maroon
2007 Chevrolet Suburban, bearing North Dakota license
308CLD, more fully described in Attachments Al-A2

Case No. MJ 19 _ 502

Ne ee ee ee ee

APPLICATION FOR A SEARCH WARRANT

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

pyeperty to be searched and give its location): . .
3329 86th Street South, Lakewood, Washington, and a maroon 2007 Chevrolet Suburban, bearing North Dakota license 308CLD, more

fully described in Attachments Al-A2, incorparted herein.

located in the Western —_—District of Washington , there is now concealed (identify the

person or describe the property to be seized):

 

See Attachment B, incorporated herein by reference.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
mo evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
i property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description

21 USC §§ 841, 843, 846, As described in Attachment B.
18 USC § 922, 924, 1952, 1956,
1957

The application is based on these facts:

v See Affidavit of Ryan J. Hamilton, continued on the attached sheet.

[| Delayed notice of days (give exact ending date if more than 30 days: ____ is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

| Pursuant to Fed. R. Crim. P. 4.1, this warrant is presented: [Joy reliable rénic means; or: [| telephonically’recorded.

 
 

lf ae

Applicant's signature

 

__ Ryan J. Hamilton, DEA Task Force Officer

 

Printed name and title

© The foregoing affidavit was sworn to before me and signed in my presence, or
O The above-named agent provided a sworn statement attesting tg the truth of the foregoing affidavit by telephone.

Date Oc Zz,20 %

City and state: Seattle, Washington _____ Mary Alice Theiler, United States Magistrate Judge

  
 
   

Judge's signature

 

 

Printed name and title

 

 

 

 

USAO: 2019R00280
Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 2 of 48

ATTACHMENT A
Locations and vehicles to be searched

This warrant authorizes the government to search the following locations and
vehicles for evidence and/or fruits of the commission of the following crimes, as further
described in Attachment B hereto: distribution and possession with intent to distribute
controlled substances, in violation of Title 21, United States Code, Section 841(a)(1), and
conspiracy to commit these offenses in violation of Title 21, United States Code, Section.
846; use of a communications facility in furtherance of a felony drug offense in violation
of Title 21, United States Code, Section 843(b); importation of controlled substances, in
violation of Title 21, United States Code, Section 952; unlawful possession of a firearm,
in violation of Title 18, United States Code, Section 922(g); possession of a firearm in
furtherance of a drug trafficking crime, in violation of Title 18, United States Code,
Section 924(c); and laundering of monetary instruments in violation of Title 18, United
States Code, Sections 1956 and 1957.

With respect to the location to be searched, a single-family residence, the search is
to include all rooms within the residence, and the detached garage, and any vehicles
found within the curtilage of the residence, whether or not particularly named among the

vehicles for which specific search authorization is sought.

Attachment A
Page 1
Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 3 of 48

ATTACHMENT Al

Current residence of Anthony Jacques MCKINNEY: 3329 86" Street South,
Lakewood, Washington.

Property Description: This is a one-story, single-family residence with a single
car detached garage, located on a parcel of land identified by the Pierce County Assessor-
Treasurer’s Office as Parcel #0320312041, owned by MCKINNEY’s mother Deanna
Greer. The house is light gray in color with white trim. The front door faces to the south

and the numbers “3329” are affixed to the residence to the right of this southern facing

door.

 

 

 

Attachment A
Page 2
Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 4 of 48

ATTACHMENT A2

Target Vehicle 25 (TV25), a maroon 2007 Chevrolet Suburban, bearing North
Dakota license 308CLD, registered to Anthony Jacques MCKINNEY at 920 Cascade
Way Northwest, Fort Rice, North Dakota.

(No Photo Available)

Attachment A
Page 2
Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 5 of 48

Attachment B

List of Items to be Searched for and Seized

This warrant authorizes the government to search for and seize the following
items:

Evidence and/or fruits of the commission of the following crimes: distribution and
possession with intent to distribute controlled substances, in violation of Title 21, United
States Code, Section 841(a)(1), and conspiracy to commit these offenses in violation of
Title 21, United States Code, Section 846; use of a communications facility in
furtherance of a felony drug offense in violation of Title 21, United States Code, Section
843(b); importation of controlled substances, in violation of Title 21, United States Code,
Section 952; unlawful possession of a firearm, in violation of Title 18, United States
Code, Section 922(g); possession of a firearm in furtherance of a drug trafficking crime,
in violation of Title 18, United States Code, Section 924(c); and laundering of monetary
instruments in violation of Title 18, United States Code, Sections 1956 and 1957, as
follows:

l. Controlled Substances: Including but not limited methamphetamine,
heroin and cocaine.

2. Drug Paraphernalia: Items used, or to be used, to store, process, package,
use, and/or distribute controlled substances, such as plastic bags, cutting agents, scales,
measuring equipment, tape, hockey or duffel bags, chemicals or items used to test the
purity and/or quality of controlled substances, and similar items.

3. Drug Transaction Records: Documents such as ledgers, receipts, notes,
and similar items relating to the acquisition, transportation, and distribution of controlled
substances, including such records stored in electronic format.

4. Customer and Supplier Information: Items identifying drug customers
and drug suppliers, such as telephone records, personal address books, correspondence,
diaries, calendars, notes with phone numbers and names, “pay/owe sheets” with drug
amounts and prices, maps or directions, and similar items, including such records stored
in electronic format.

5. Cash and Financial Records: Currency and financial records, including
bank records, safe deposit box records and keys, credit card records, bills, receipts, tax
returns, vehicle documents, and similar items; other records that show income and
expenditures, net worth, money transfers, wire transmittals, negotiable instruments, bank
drafts, cashier’s checks, and similar items, including such records stored in electronic
format; and money counters.

Attachment B
List of Items to be Seized
Page 1
Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 6 of 48

Attachment B

List of Items to be Searched for and Seized

6. Photographs/Surveillance: Photographs, video tapes, digital cameras,
surveillance cameras, and associated hardware/storage devices, and similar items,
depicting property occupants, friends and relatives of the property occupants, or
suspected buyers or sellers of controlled substances, controlled substances or other
contraband, weapons, and assets derived from the distribution of controlled substances,
including such records stored in electronic format.

7. Weapons: Firearms, magazines, ammunition, and body armor, and other
weapons-related items such as holsters and equipment to clean firearms.

8. Codes: Evidence of codes used in the distribution of controlled substances,
including but not limited to passwords, code books, cypher or decryption keys, and
similar information.

9. Property Records: Deeds, contracts, escrow documents, mortgage
documents, rental documents, and other evidence relating to the purchase, ownership,
rental, income, expenses, or control of the premises, and similar records of other property
owned or rented.

10. Indicia of occupancy, residency, and/or ownership of assets including, but
not limited to, utility and telephone bills, canceled envelopes, rental records or payment
receipts, leases, mortgage statements, and other documents.

11. Evidence of Storage Unit Rental or Access: rental and payment records,
keys and codes, pamphlets, contracts, contact information, directions, passwords, or other
documents relating to storage units.

12. Evidence of Personal Property Ownership: Registration information,
ownership documents, or other evidence of ownership of personal property including, but
not limited to, vehicles, vessels, boats, airplanes, jet skis, all-terrain vehicles, RVs, and
other personal property; evidence of international or domestic travel, hotel/motel stays;
and any other evidence of unexplained wealth.

13. Individual and business financial books, records, receipts, notes, ledgers,
diaries, journals, and all records relating to income, profit, expenditures, or losses, such
as:

a. Employment records: paychecks or stubs, lists and accounts of
employee payrolls, records of employment tax withholdings and contributions,
dividends, stock certificates, and compensation to officers.

b. Savings accounts: statements, ledger cards, deposit tickets, register
records, wire transfer records, correspondence, and withdrawal slips.

Attachment B
List of Items to be Seized
Page 2
Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 7 of 48

Attachment B

List of Items to be Searched for and Seized

Cc. Checking accounts: statements, canceled checks, deposit tickets,
credit/debit documents, wire transfer documents, correspondence, and register
records.

d. Loan Accounts: financial statements and loan applications for all
loans applied for, notes, loan repayment records, and mortgage loan records.

e. Collection accounts: statements and other records.

f. Certificates of deposit: applications, purchase documents, and
statements of accounts.

g. Credit card accounts: credit cards, monthly statements, and receipts
of use.

h. Receipts and records related to gambling wins and losses, or any
other contest winnings. | .

1. Insurance: policies, statements, bills, and claim-related documents.

i Financial records: profit and loss statements, financial statements,

receipts, balance sheets, accounting work papers, any receipts showing purchases
made, both business and personal, receipts showing charitable contributions, and
income and expense ledgers.

14. ‘All bearer bonds, letters of credit, money drafts, money orders, cashier’s
checks, travelers checks, Treasury checks, bank checks, passbooks, bank drafts, money
wrappers, stored value cards, and other forms of financial remuneration evidencing the
obtaining, secreting, transfer, and/or concealment of assets and/or expenditures of money.

15. All Western Union and/or Money Gram documents and other documents
evidencing domestic or international wire transfers, money orders, official checks,
cashier’s checks, or other negotiable interests that can be purchased with cash. These
documents are to include applications, payment records, money orders, frequent customer
cards, etc.

16. Negotiable instruments, jewelry, precious metals, financial instruments, and
other negotiable instruments.

17. Documents reflecting the source, receipt, transfer, control, ownership, and
disposition of United States and/or foreign currency.

18. | Correspondence, papers, records, and any other items showing employment
or lack of employment.

19. | Telephone books, and/or address books, facsimile machines to include the
other memory system, any papers reflecting names, addresses, telephone numbers, pager
numbers, cellular telephone numbers, facsimile, and/or telex numbers, telephone records

Attachment B
List of Items to be Seized
Page 3
Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 8 of 48

Attachment B

List of Items to be Searched for and Seized

and bills relating to co-conspirators, sources of supply, customers, financial institutions,
and other individuals or businesses with whom a financial relationship exists. Also,
telephone answering devices that record telephone conversations and the tapes therein for
messages left for or by co-conspirators for the delivery or purchase of controlled
substances or laundering of drug proceeds.

20. Vehicles, safes and locked storage containers found at the subject premises
that are capable of storing the items to be seized set forth in this Attachment, and the
contents thereof that are otherwise described in this document.

21. Tools: Tools that may be used to open hidden compartments in vehicles,
paint, bonding agents, magnets, or other items that may be used to open/close or conceal
said compartments.

22. Cell Phones: Cellular telephones and other communications devices
including smartphones (i.e., iPhones, Android phones, Blackberries, and the like) may be
seized, and searched for the following items:

a. Assigned number and identifying telephone serial number (ESN,

MIN, IMSI, or IMEI);
b. Stored list of recent received, sent, and missed calls;
Cc. Stored contact information;
d. Stored photographs of narcotics, currency, firearms, or other

weapons, evidence of suspected criminal activity, and/or the user of the phone or
suspected co-conspirators, including any embedded GPS data associated with
those photographs;

€. Stored photographs of real estate, or other records pertaining to the
purchase, sale, lease, or renovation of real property including any embedded GPS
data associated with those photographs;

f. Stored text messages, as well as any messages in any internet
messaging apps, including but not limited to Facebook Messenger, iMessage,
Wikr, Telegram, Signal, WhatsApp, and similar messaging applications.

23. Identification documents, including passports, visas, alien registration
cards, any travel documents, immigration documents, driver’s licenses, identification
cards, and social security cards;

24. Documents indicating travel in interstate and foreign commerce, to include
airline tickets, notes and travel itineraries; airline schedules; gas receipts, bills; charge
card receipts; hotel, motel, and car rental statements; correspondence with travel agencies
and other travel related businesses; airline, rental car, and hotel frequent flier or user

Attachment B
List of Items to be Seized
Page 4
Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 9 of 48

Attachment B

List of Items to be Searched for and Seized

cards and statements; passports and visas; telephone bills; photographs of foreign
locations; and papers relating to domestic and international travel;

25. Stored footage from surveillance systems at the locations to be searched
which identifies the person(s) in residence, occupancy, control, or ownership of the
premises; suspected buyers or sellers of controlled substances; persons in possession of
firearms in furtherance of drug trafficking; and persons suspected of engaging in money
laundering activities.

Attachment B
List of Items to be Seized
Page 5
oO Oe NY DH HH FSF WD LPO =

wo wo bw bO WH HO WH WH KH HK HK HF He Se Sh SO Se
on DN UDA PSP WW NY KH DS OO Bn DB NH Hh WD HO KF OC

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 10 of 48

AFFIDAVIT

STATE OF WASHINGTON )
COUNTY OF KING *

I, Ryan J. Hamilton, Task Force Officer, Drug Enforcement Administration,

United States Department of Justice, being first duly sworn on oath, depose and state:
I. AFFIANT BACKGROUND AND QUALIFICATIONS

1. I am a duly commissioned Police Investigator for the Lakewood Police
Department and a Task Force Officer (TFO) with the Drug Enforcement Administration
(DEA). Accordingly, I am an investigative or law enforcement officer within the
meaning of Section 2510(7) of Title 18, United States Code, and am empowered by law
to conduct investigations of and to make arrests for offenses enumerated in Title 18,
United States Code, Section 2516. I have been employed by the Lakewood Police
Department since October 2004, most recently in the Narcotics unit. From 2001 to
October 2004, I was a sworn deputy of the Pierce County Sheriff's Department working
the contract City of Lakewood. My formal training includes an Associates Degree in
Applied Science in Law Enforcement from Green River Community College and two
additional years at the University of Washington working towards a Bachelor’s Degree in
Law, Society, and Justice (I left one quarter prior to graduation when I was hired by the
Pierce County Sheriff’s Department). My coursework included classes in Criminal
Procedure and Criminal Law.

2. Upon joining the Pierce County Sheriff's Department, I completed 720
hours of training at the Basic Law Enforcement Academy at the Washington State
Criminal Justice Training Center (CJTC), where I was trained in the areas of Criminal
Investigations, Narcotics Investigations, Interview Skills, Criminal Law, Criminal
Procedures, Court Orders, and Search Warrants. I have also completed the 80-hour CJTC
Undercover Operations/Investigations School and an 80-hour CJTC Basic Narcotics

Investigator course. I served as a Firearms Instructor from 2004 to 2019 and I am

AFFIDAVIT of Task Force Officer Hamilton - 1 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO ~1T DW A SF WH NO =

NY NO NO ND NH NH KN NO HNO | = = Fe Oe rw ee
oOo sa DH ON FP WY KY SH DT CO Oo HI HD HA BR WH HHO - CO

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 11 of 48

currently a Field Training Officer (FTO) with the focus of training and evaluating newly
hired police officers.

3. As a police officer, I have investigated numerous felony and misdemeanor
drug violations. Further, J have policed areas with high drug usage and associated
crimes. I have planned, participated in, and supervised the execution of more than 100
search warrants authorizing the search of locations associated with narcotic traffickers
and their co-conspirators, such as residences, businesses, storage facilities, outbuildings,
safety deposit boxes, and vehicles. Additionally, I have authored affidavits in support of,
and supervised the execution of, dozens of tracking warrants, including multiple federal
tracking warrant affidavits for vehicles and cellular telephones. I have testified in grand
jury proceedings and written reports in the course of investigations. These investigations
have resulted in numerous state and federal prosecutions of individuals who have
possessed, imported, or distributed controlled substances, including marijuana, cocaine,
methamphetamine, heroin, and prescription medications, as well as the seizure of those
illegal drugs and the proceeds from their sale.

4, During the course of my law enforcement career, I have been involved in
investigations of numerous criminal offenses, including the offenses involved in this
current investigation. I have participated in more than 50 criminal investigations of illicit
drug trafficking organizations, ranging from street-level dealers to major dealers—
including Mexico-based drug trafficking organizations (DTOs). These investigations
have also included the unlawful importation, possession with intent to distribute, and
distribution of controlled substances; the related laundering of monetary instruments; the
conducting of monetary transactions involving the proceeds of specified unlawful
activities; and conspiracies associated with criminal narcotics offenses. These
investigations have included use of the following investigative techniques: confidential
informants; undercover investigators; analysis of pen register, trap and trace, and toll

records; physical and electronic surveillances; and wiretaps.

AFFIDAVIT of Task Force Officer Hamilton - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo sa HD A BP WY HO

MN bho WN WH WKH WH NK NL NO HFS KF KF FE FOE OSE SO S| lc er
ost Dn NH fH WD NH KH DOD OBA KD OH FF WD NY KF &

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 12 of 48

5. In addition, [ have initiated, planned, and executed many narcotics search
warrants that resulted in the arrest of suspects and the seizure of evidence. I have
contacted, interviewed, and arrested numerous subjects for the possession, use, sale,
distribution, delivery, and manufacture of illicit narcotics. I have become educated,
trained and experienced with the terms, trends, habits, commonalties, methods, and
idiosyncrasies surrounding illicit narcotics possession, use, distribution, manufacture,
business and culture.

6. During the course of this investigation I have had the opportunity to listen
to, and review transcripts and line sheets (prepared by linguists) documenting the content
of, hundreds of intercepted conversations, and read text messages involving the
trafficking of methamphetamine, heroin, and other narcotics. I know through training
and experience, including my experience with this investigation, individuals involved in
the distribution of controlled substances and other criminal activity often use coded
words and inferences when referring to their illegal activity. Linguists monitored the
intercepted communications referred to in this Affidavit; the linguists also have training
and experience in monitoring and documenting intercepted calls and text messages, and
in interpreting coded drug-related conversations and vague references to drug trafficking.
Additionally, I have used information provided by the confidential sources participating
in this investigation, to include what I believe to be an accurate translation of these coded
words and phrases. I have used all of this training, experience, and information to
substitute what I believe to be an accurate translation for these coded words and
inferences, which are at times included in brackets in this Affidavit. I also have included
summaries of conversations, which are based on my review of the line sheets (and,
transcripts, where available) of intercepted communications, and from my own
experience and from discussions with other experienced law enforcement officers
familiar with this investigation who have reviewed the line sheets. In this Affidavit, I
include pertinent portions of intercepted communications, but have not necessarily

included the entire conversations between the parties involved.

AFFIDAVIT of Task Force Officer Hamilton - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
C0 eo NI DH WH F&F WP eS

NY NO Ww WH NHN KN KH LN HN YK KY HF HF Fe OOS OS SS oe
ost KO NH BW NHK OD OO Bn KH A FP WD NY KH CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 13 of 48

7. When providing summaries of calls, text messages, events, and surveillance
observations/operations, all the times listed are approximate.

8. My knowledge of the facts set forth in this Affidavit is a result of my
personal participation in the investigation, my conversations with other law enforcement
personnel participating in this and related investigations, and my review of relevant
documents. I have obtained and read the official reports prepared by various law
enforcement officers participating in the instant investigation, and other investigations
discussed herein.

9. Because J am submitting this Affidavit to establish probable cause to search
the location and vehicle described further below, this Affidavit does not contain every
fact known to me or learned during the course of this investigation. Instead, I have set
forth only the facts that I believe are essential to establish the necessary foundation for
the issuance of such warrants and a fair determination of probable cause.

Il. PURPOSE OF AFFIDAVIT

10. Iam submitting this Affidavit in support of an application to search the

following location and vehicle, as further described in Attachments Al and A2:
e Current residence of Anthony Jacques MCKINNEY: 3329 86" Street
South, Lakewood, Washington; and
e Target Vehicle 25 (TV25): a maroon 2007 Chevrolet Suburban bearing
North Dakota 308CLD registered to Anthony Jacques MCKINNEY at 920
Cascade Way Northwest, Fort Rice, North Dakota;
for evidence, fruits and instrumentalities of the following violations: distribution and
possession with intent to distribute controlled substances, in violation of Title 21, United
States Code, Section 841(a)(1), and conspiracy to commit these offenses in violation of
Title 21, United States Code, Section 846; use of a communications facility in
furtherance of a felony drug offense in violation of Title 21, United States Code, Section
843(b); importation of controlled substances, in violation of Title 21, United States Code,

Section 952; unlawful possession of a firearm, in violation of Title 18, United States

AFFIDAVIT of Task Force Officer Hamilton - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SN DO wT HB WH YB

BO wo WH HNO LH WH WH HN YH HH FS FS FR KF KS SF Se |
aos ONO UO SP WY NY KK DOD Oo CO HT DH AH HP WO LPO KF OC

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 14 of 48

Code, Section 922(g); possession of a firearm in furtherance of a drug trafficking crime,
in violation of Title 18, United States Code, Section 924(c); and laundering of monetary
instruments in violation of Title 18, United States Code, Sections 1956 and 1957.
Although the application to search the location includes a request to also search any
vehicles found within the curtilage of the location (see Attachment A) on the grounds that
the items to be searched for in Attachment B can be located and stored inside vehicles, I
am also specifically requesting authorization to search the vehicle, as identified in
Attachment A2, in the event it is not found within the curtilage of the location identified
in Attachment Al.

Il. SOURCES OF INFORMATION

11. During the course of this investigation, investigators have received
information from two confidential sources, as described below.

12. Confidential Source 1 (“CS1”) first began providing information and
assistance to investigators of the DEA Seattle Field Division (“DEA Seattle”) in 2008, at
which time CS1 was established as a DEA Seattle Confidential Source. CS1 was initially
arrested for a drug-related offense and chose to provide assistance in exchange for
charging considerations. As a result of CS1’s assistance, CS1’s charges were not referred
to a prosecutor. At that point, CS1 chose to continue providing information and
assistance to DEA Seattle for monetary gain. CS1 then assisted DEA Seattle with a
large-scale DTO investigation. At the end of that investigation, CS1 chose not to assist in
any further investigations. When CS1’s participation ended, and he/she was deactivated
as a DEA CS, CS1 was still in good standing.

13.  In2013, CS1 was arrested on a drug-related charge by the King County
Sheriff’s Office (KCSO). CS1 then began providing information and assistance to KCSO
detectives in exchange for charging considerations and was established as a KCSO
Confidential Source. As before with DEA Seattle, CS1 successfully provided assistance
and no charges were referred to a prosecutor. CS1 then chose to continue working with
KCSO detectives for monetary gain. During this time, CS1 successfully provided

AFFIDAVIT of Task Force Officer Hamilton - 5 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo IN HD WH FP WD HN =

—
_- &

we MY YY YY YY MY YY NY NY YF EF Ee Eee
oO SN DN A SP WY KY CO OHO Fe HN DH LE W

—
nN.

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 15 of 48

information to KCSO detectives during several separate and unrelated drug
investigations. The information gathered from CS1 was proven accurate during the
course of each investigation.

14. As part of CS1’s cooperation with KCSO Detectives, CS1 conducted two
controlled purchases from HERNANDEZ in August 2018. Unbeknownst to the KCSO .
Detectives, CS1 engaged in an unauthorized drug transaction in September 2018 with a
separate CS working with DEA Tacoma. Shortly thereafter, the overlap between the
local (KCSO) and federal (DEA) investigations into the HERNANDEZ DTO was
discovered and a joint investigation began.

15. In October 2018, CS1 was approached by investigators and again agreed to
cooperate in exchange for charging and monetary considerations. CS] then continued to
assist investigators by providing information and through his/her participation in four
subsequent controlled buys between December 2018 and April 2019, in conjunction with
C82.

16. On June 4, 2019, investigators received information from an agent with the
Federal Protective Service (FPS) who provides security and screening at federal
buildings. According to the agent, CS1 entered a Social Security Administration building
in Burien, Washington; during a routine search of CS1’s personal property related to
CS1’s entry to the building, agents discovered a small amount of methamphetamine and
heroin. Prior to the search, CS1 alerted agents that he/she had a knife and pepper spray in
his/her belongings, but did not say anything about the drugs. After the drugs were found,
CS1 denied knowledge of them, stating that he/she was holding the bag the drugs were
found in for a friend and was not aware that there were drugs inside it. CS1 subsequently
called me to explain the above. CS1’s version of events was consistent with the version
of events relayed by the FPS agent. FPS maintained custody of the narcotics, wrote an
internal report on the incident, and released CS1. CS1 has not been charged with any
new crimes related to this contact with law enforcement. I admonished CS1, again

advising CS1 that such conduct was not permitted and could result in him/her being

AFFIDAVIT of Task Force Officer Hamilton - 6 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
eo oN DA UW BR WwW Hw =

BO wo DO WH WH HPO HN NN YH |= =| =| SB Be Be Se ee ee
oO sn HA A BP WH HY |S]! CO OO CO DTD A BP WW HO KF DS

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 16 of 48

charged with a criminal offense. I also reminded CS1 that any and all involvement in
drug trafficking had to be authorized by the DEA ahead of time.

17. After June 4, 2019, investigators intercepted a series of conversations
between CS1 and HERNANDEZ and FLORES-Lopez during which CS1 appeared to
have ordered heroin and methamphetamine. Investigators subsequently observed CS1
meet with FLORES-Lopez on one occasion after a series of intercepted communications.
As a result of this conduct, investigators chose not to actively use CS1 throughout the
remainder of this investigation.

18. Despite these issues, during the current investigation, CS1 has displayed a
basis of knowledge regarding several drugs, including methamphetamine, heroin and
cocaine, as well as the methods of transportation, concealment, packaging and sale of
those drugs. CS] is able to accurately describe how methamphetamine and heroin is
packaged and transported, how methamphetamine and heroin are consumed, prices
associated with various weights of each drug, and various ways traffickers attempt to
secrete their drugs. CS1 has also displayed knowledge regarding how DTOs are
structured, how they commonly use runners to facilitate their drug trafficking, and the
various ways money is moved within DTOs. CS1’s understanding of these various topics
is consistent with investigators’ knowledge and understanding of these topics based on
our training and experience.

19. Moreover, CS1 has specific knowledge regarding the HERNANDEZ DTO
because CSI was previously an active member of the DTO and a trusted associate of
HERNANDEZ. CS1 has first-hand knowledge of the structure of the DTO, some of the
members of the DTO, and some of their redistributors, as well as the common amounts of
drugs moved between members of the DTO. The information provided by CS1 has been
consistent with the observations made by investigators during the course of the
investigation. At no point in time have CS1’s actions or statements resulted in

investigators questioning the honesty and/or credibility of CS1.

AFFIDAVIT of Task Force Officer Hamilton - 7 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo Oo ND NH SF WY PO

NM NM NM NO KO NO BRD ND DD mm met
ao a1 A UO BP WY NY SH OD OO Own HR AD BP WW NY KH CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 17 of 48

20. To date, CS1 has conducted numerous controlled drug purchases in several
separate investigations. Each controlled purchase with CS1 has yielded an amount of
illegal drugs consistent with the amount paid. CS1 has also assisted by providing
intelligence related to other investigations in which CS1 did not personally participate.
Much of this information was unknown to law enforcement at the time it was received,
but was later corroborated. In total, CS1 has participated in six controlled purchases
involving either methamphetamine or heroin as part of this investigation under the
supervision of KCSO detectives and/or DEA Tacoma. In each instance, CS1 arranged
the controlled purchase by communicating with the person CS1 knows as “Nicholas” and
“Primo,” who was later positively identified by CS1 and investigators as HERNANDEZ,
the individual who subsequently supplied the methamphetamine, either directly or
indirectly, to CS1 or CS2.

21. CS1 has one non-felony criminal conviction from 2006 for Reckless
Endangerment stemming from a DUI arrest.

22. Confidential Source 2 (“CS2”) began providing information and
assistance to the DEA in 2012 after a drug-related arrest in 2011 for possession of
methamphetamine with intent to distribute. After initially working in exchange for
charging considerations stemming from his/her 2011 arrest, CS2 continued to provide,
and is currently providing, information and assistance to the DEA in exchange for
monetary compensation and immigration benefits.

23. Since 2012, CS2 has provided information on a regular basis that has been
valuable in multiple drug trafficking investigations. At the direction of DEA
investigators, CS2 has performed controlled drug purchases on numerous occasions and
has provided information regarding drug traffickers that has been proven credible and
reliable. The information provided by CS2 during these investigations has been verified
through prior and/or current investigations, as well as through other sources of
information. Information provided by CS2 has resulted in the seizure of multiple pounds

of heroin and methamphetamine.

AFFIDAVIT of Task Force Officer Hamilton - 8 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SI DO UO BR WH HO =

NO pO NHN HO NY YN YH HK NO | | — KY FS KF KS Se KS
on DN OH FP WD NY KH DOD CO Oe HID AH FP WY HB KK SO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 18 of 48

24. C82 is familiar with several drugs, including methamphetamine, heroin and
cocaine, as well as the methods of transportation, concealment, packaging and sale of
those drugs. CS2 is able to accurately describe how methamphetamine and heroin are
packaged and transported, how methamphetamine and heroin are consumed, prices
associated with various weights of each drug, various ways traffickers attempt to secrete
their drugs, common slang terms used for drugs, and the various ways money is moved
within DTOs.

25. During the course of the present investigation, CS2 has participated in four
controlled purchases of methamphetamine and one controlled purchase of heroin from
HERNANDEZ, through his runner FLORES-Lopez, under the supervision of the DEA.

26. C§S2’s criminal history includes a drug-related arrest in 2011 and an arrest
for Felony Harassment in 2017. As discussed above, the 2011 drug charges were not
referred to a prosecutor due to CS2’s cooperation with DEA. CS2 also completed a
deferred disposition with court-ordered treatment for the 2017 Felony Harassment
charge. Therefore, CS2 has no criminal convictions.

IV. INVESTIGATION SUMMARY

A. Introduction

27. For more than twelve months, investigators have been investigating a
methamphetamine and heroin DTO in Western Washington operated by Daniel
HERNANDEZ and his associates, referred to herein as the HERNANDEZ DTO. During
the course of the investigation into the HERNANDEZ DTO, investigators identified
associates and redistributors of the HERNANDEZ DTO to include Norberto FLORES-
Lopez, Fernando BAUTISTA-Sanchez, Faustino ISLAS-Estrada, Anthony Jacques
MCKINNEY, Adam Mark BISHOP, Mitchell Eugene VAUGHAN, Ryan Lee
ISAKSEN, Manuela Gabriele ZAHN, Karissa Jean MASON, Angela Davina ENCINAS,
and Yazmin ALVARADO-Isordia. In addition, investigators identified multiple sources
of supply and/or couriers to include, Juan Manuel MORENO-Rocha, Doriam German

AFFIDAVIT of Task Force Officer Hamilton - 9 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE $220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo CO I HN A HBR WW HN

NO bo b KO DP KO KRDO DR ROO eit
Oo a DW A SP WW NY KH CO OO FHI H Nr F&F WD LPO KF OS

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 19 of 48

MORENO-Rocha, Adrian Alberto SANCHEZ-Esparza, Omar SALAZAR, Luis
GUTIERREZ-Rosales, among others.

28. During the twelve months, investigators have conducted countless hours of
surveillance, utilized various investigation methods and tools, made controlled purchases
of drugs from the HERNANDEZ DTO, and intercepted thousands of drug related
telephone calls and text messages with court authorization. Investigators have identified
more than a dozen people in Western Washington who are supplied with distribution
quantities of drugs by the HERNANDEZ DTO.

29. . On October, 17, 2019, a Grand Jury sitting in the Western District of
Washington returned a single-count Indictment against HERNANDEZ DTO member
Anthony MCKINNEY. MCKINNEY is charged in Count 1 with Conspiracy to
Distribute Controlled Substances in violations of Title 21, United State Code, Sections
841(a)(1) and 846.

30. That same day, the Grand Jury also returned a related seven-count
Indictment against HERNANDEZ DTO members Daniel HERNANDEZ, Norberto
FLORES-Lopez, Fernando BAUTISTA-Sanchez, Faustino ISLAS-Estrada, Mitchell
Eugene VAUGHAN, Adam Mark BISHOP, Ryan Lee ISAKSEN, Manuela Gabriele
ZAHN, Karissa Jean MASON, Angela Davina ENCINAS, Doriam German MORENO-
Rocha, Adrian Alberto SANCHEZ-Esparza, and Omar SALAZAR. All of the defendants
are charged in Count 1 with Conspiracy to Distribute Controlled Substances in violation
of Title 21, United States Code, Sections 841(a)(1) and 846. HERNANDEZ and
FLORES-Lopez are both charged in Counts 2 through-6 with the Distribution of
Controlled Substances in violation of Title 21, United States Code, Sections 841(a)(1),
841(B)(1)(A) and 841(b)(1)(C). And finally, HERNANDEZ, Doriam MORENO-Rocha
and SANCHEZ-Esparza are charged in Count 7 with Possession of Controlled
Substances with Intent to Distribute, in violation of Title 21, United States Code, Sections
841(a)(1) and 841(B)(1)(A).

Hf

AFFIDAVIT of Task Force Officer Hamilton - 10 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Ce SND A HBP WO BBO

Bo wp NH HY HO DB YH HN YN HK KH HK KF HF FEF FO eS ee ee
o sn BO UO Se WY HK CO ODO CO HD HD A HP WD NH K&S OC

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 20 of 48

B. Summary of Initial Investigation into the HERNANDEZ DTO

31. In August 2018, KCSO detectives received information from CS1
regarding a DTO distributing methamphetamine and heroin in and around Burien,
Washington. CS1 reported that a Hispanic male, known to CSI as “Nicholas” and
“Primo,” was responsible for the distribution of methamphetamine and heroin throughout
Western Washington. Through surveillance, controlled purchases from “Primo” and his
associates, and other investigative techniques, as further described below, investigators
determined that “Primo” was Daniel HERNANDEZ, whom DEA Tacoma investigated
and arrested in 2005, as described below. CS1 told KCSO detectives that HERNANDEZ
would use runners to distribute his drugs to his redistributors. CS1 further advised that
HERNANDEZ DTO redistributor MCKINNEY would transport heroin and
methamphetamine from the DTO to the areas of Spokane, Washington and North Dakota
for further redistribution.

32. In an attempt to corroborate the information gathered from CS1, KCSO
detectives conducted two controlled purchases from HERNANDEZ, using CS1, in
August 2018. CS1 purchased methamphetamine during the first controlled purchase and
heroin during the second controlled purchase. Prior to each buy, CS1 made a phone call
to HERNANDEZ on speakerphone and KCSO detectives were able to confirm that the
person CS1 was speaking with was a Hispanic male. CS1 was then given pre-recorded
funds and followed to HERNANDEZ’s residence, at that time located at 10102 8th Ave
South, Apartment L98, in Seattle. KCSO detectives then observed CS1 enter
HERNANDEZ’s apartment. A short time later, CS1 emerged from the apartment and
detectives followed him/her to another location where CS1 turned over the purchased
drugs to KCSO detectives. CS1 was kept under constant surveillance to ensure that CS1
did not contact anyone, prior to entering or after leaving, HERNANDEZ’s apartment.
The drugs purchased in both controlled purchases later field-tested positive for their

respective drugs and were booked into evidence.

AFFIDAVIT of Task Force Officer Hamilton - 11 UNITED STATES ATTORNEY
. 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Oo SN DN NH FP W PO —

mo bw NM NH NY NY NY NH HN BS Be eS Se Se eS eRe eS ee
oOo ~~ BDO UN SF WY NY KY CS OBO BHA DBA FP WD NYO —$ OS

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 21 of 48

33. During multiple surveillance operations between August and October of
2018, KCSO detectives determined that HERNANDEZ’s primary residence, at that time
was located at 10102 8th Avenue South, Apartment L98, Seattle, Washington. They
further identified FLORES-Lopez as HERNANDEZ’s primary runner and determined
that FLORES-Lopez resided at 345 Pacific Avenue North, Apartment MM3, Pacific,
Washington. During this time, KCSO detectives observed several meetings between
HERNANDEZ and FLORES-Lopez, and saw them both carrying heavy bags into and
out of HERNANDEZ’s apartment on different occasions.

34. After CS1’s unauthorized control buy from a DEA CS, DEA Tacoma and
KCSO discovered the overlap in their investigations and decided to conduct a joint
investigation into the HERNANDEZ DTO and, on October 12, 2018, investigators
interviewed CS1. CS1 described the hierarchy of the DTO, with HERNANDEZ being
the head of the DTO. CS1 stated that HERNANDEZ obtained heroin and
methamphetamine from his associates in Mexico, one of whom was known by the
moniker “Popeye.” CS1 stated that HERNANDEZ would receive the methamphetamine
and heroin hidden inside dog food bags that had been resewn shut in order to look new.
According to CS1, once the drugs were in Western Washington, HERNANDEZ would
work with others to redistribute the drugs in Western Washington, Eastern Washington
(the Spokane area), and North Dakota.

35. CS1 was able to help investigators to identify several members of the
HERNANDEZ DTO. CS1 also confirmed that HERNANDEZ’s preferred method of
trafficking illegal drugs was through the use of runners. CS1 added that HERNANDEZ
was only using one runner at that time, who CS1 identified as FLORES-Lopez. CS1 was
also able to provide investigators with FLORES-Lopez’s then-current phone number
(which has since been replaced with multiple different phone numbers).

36. CS] told investigators that HERNANDEZ was associated with a female
and her son, who both redistributed drugs for the HERNANDEZ DTO in Thurston
County, Washington. CS1 identified the son as Brent OCKERMAN and later identified

AFFIDAVIT of Task Force Officer Hamilton - 12 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 CO NY HD wo BP WH WH =

Bo oO PO KR BW NH WN NY NO =| |S He Ee OO Ee OO Sl eS Oi Stl
on NO A HP WH NY SY Oo Oo wOH HD rH SS WY YK CS

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 22 of 48

the mother as Manuela ZAHN. CS1 initially identified both by name, and later verified
each individually when shown their Washington driver’s license photo. CS1 added that
OCKERMAN was a UFC-type fighter and that his trainer, whom CS1 knew as “Dennis,” |
was also a drug-trafficking associate of HERNANDEZ. Investigators would later
identify that trainer as Dennis HALLMAN. Investigators had identified HALLMAN’s
phone number, subscribed in his name, as a possible associate of the HERNANDEZ

DTO based on the frequency of calls between HALLMAN’s phone number and Target
Telephone 2 (TT2), which agents believe HERNANDEZ DTO runner FLORES-Lopez
used during this investigation. Investigators later showed CS1 a photo of HALLMAN to
see if CS1 would recognize him. CS1 positively identified HALLMAN as the person
he/she knew as “Dennis.”

37. C81 also positively identified Anthony Jacques MCKINNEY as the person
CS1 knew as the HERNANDEZ DTO top redistributor who went by the moniker
“Sancho” and transported DTO drugs from Western Washington to the areas of Spokane,
Washington and North Dakota.

38. Investigators learned of a prior investigation into MCKINNEY’s drug
trafficking activities in North Dakota. In 2013, the Metro Area Narcotics Task Force
(MANTEF) of North Dakota conducted an investigation into a DTO working in and
around Bismarck, North Dakota. During this investigation, Investigators learned from
two Cooperating Defendants, who were members of the DTO, that MCKINNEY was the
leader of the DTO.

39. On June 17, 2013, MANTF investigators conducted an interview of a
Source of Information | (hereinafter “SOI1”), an individual suspected of assisting
MCKINNEY in the distribution of drugs in North Dakota. SOI provided the
information in the hopes of receiving consideration at sentencing. The interview was
conducted at the Burleigh County Courthouse in the presence of SOI1’s attorney. In
addition to the felony charge of Criminal Conspiracy to Deliver Methamphetamine in

North Dakota stemming from this 2013 MANTF investigation, SOI1’s criminal history

AFFIDAVIT of Task Force Officer Hamilton - 13 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SI DH nH HB WW YPN =

OO wm BC HP KH HY LY NY NO HK KH HK HE HFS HF SF ES SES
oOo TD A FP WD NY KK OD OO FP TH WH FF WY NY KF S&S

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 23 of 48

from Washington consists of felony convictions for Assault in the Second Degree (2004),
Assault in the First Degree (2006), and Unlawful Possession of a Firearm in the First
Degree (2006), and a non-felony conviction for Malicious Mischief in the Third Degree
(2003).

40. SOI1 admitted being from the State of Washington and meeting
MCKINNEY there. SOI stated that MCKINNEY told SOI that there was a lot of
money to be made moving and selling drugs in North Dakota. SOI1 admitted to moving
to North Dakota and selling methamphetamine, heroin, and ecstasy for MCKINNEY out
of various hotels around the Bismarck, North Dakota area. SOI1 added that
MCKINNEY was transporting around nine ounces of methamphetamine every two
weeks from Washington to North Dakota. SOII stated that one of MCKINNEY’s
sources of supply was a Washington resident who went by the moniker “Primo.” In
addition, SOI1 stated that members of MCKINNEY’s North Dakota DTO sent the drug
proceeds back to MCKINNEY via Western Union, direct deposits into his
(MCKINNEY’s) bank accounts, and by direct cash pickups that MCKINNEY would
conduct. Based on later information received from CS1 as part of the current
investigation, including the March 2019 delivery of heroin and methamphetamine by
HERNANDEZ to MCKINNEY for the purpose of transporting it to North Dakota to
redistribute to others, as well as recent phone toll analysis linking HERNANDEZ and
MCKINNEY, investigators believe that the “Primo” referenced by SOJ1 in 2013 was
likely HERNANDEZ.

41. On July 2, 2013, MANTF investigators conducted an interview of another
Source of Information (hereinafter “SOI2), another individual suspected of assisting
MCKINNEY in the distribution of drugs in Montana at the office of SOI2’s defense
lawyer who was present. SOI2 provided the information in the hopes of receiving
consideration at sentencing. SOI2’s only criminal history consists of the felony charge of
Criminal Conspiracy to Deliver Methamphetamine stemming from the 2013 MANTF

investigation.

AFFIDAVIT of Task Force Officer Hamilton - 14 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Cc Oo DD MN BF WH BH Ye

No HNO NH PPO KN PDP KN WD DN mm RS OO RS OO eS ee em
on DH HA SB W NY KH OD OO WAN HDA A FP WO YH KH OC

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 24 of 48

42. SOI2 stated that she was recruited to sell drugs by MCKINNEY. SOI2 said
that she moved out to the Bismarck, North Dakota area to become part of MCKINNEY’s
DTO. SOIJ2 stated that MCKINNEY was in charge and that the drugs the DTO sold were
transported from the State of Washington via train or car. SOI2 admitted to transporting
an unknown quantity of methamphetamine for MCKINNEY after returning to the State
of Washington for a visit. SOI2 stated that, during her visit to the State of Washington,
MCKINNEY picked her up and gave her a large package of methamphetamine, which
SOI2 then transported back to North Dakota to be redistributed by the DTO.

43. Despite all of this information, it does not appear that MCKINNEY was
ever arrested or prosecuted for his conduct in Montana.

44. More recently, on May 18, 2019, Burleigh County Sheriff's Office
conducted a traffic stop in North Dakota. The driver of the vehicle was identified as
Misty PAINTE and her passenger was identified as Marshall STAFFORD. Due to the
odor of marijuana, a search of the car was conducted. During the search, deputies found
heroin, methamphetamine, and other drug paraphernalia. Both occupants were
subsequently arrested for possession of these items.

45. During a post-arrest interview, PAINTE waived her Miranda rights and
admitted to being a heroin and methamphetamine redistributor for MCKINNEY.

PAINTE was able to provide information pertaining to MCKINNEY such as his phone
number (253-260-9508) and that MCKINNEY was from the State of Washington.
PAINTE also said she had previously wired money to MCKINNEY. The information
provided by PAINTE was consistent with the interviews of prior MCKINNEY associates
conducted by Mandan PD (North Dakota) in 2013.

Cc. Summary of Controlled Buys from the HERNANDEZ DTO

46. In December 2018, investigators developed a plan to introduce a second
Confidential Source (CS2) to the HERNANDEZ DTO for the purpose of making future

controlled drug purchases. As described below, investigators subsequently conducted

AFFIDAVIT of Task Force Officer Hamilton - 15 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oe]

Oo co NY DR wr B&B

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 25 of 48

five more controlled purchases of methamphetamine and one controlled purchase of
heroin from HERNANDEZ and/or FLORES-Lopez.

47. A controlled buy is a purchase of drugs from a drug distributor, where the
quantity, price, location, and transactions are “controlled” and/or monitored by law
enforcement. Prior to the controlled purchase, investigators search the CS before he/she
contacts the person(s) engaged in selling the controlled substance(s). If there is a vehicle
involved, investigators also will search it to ensure there is no unauthorized currency or
controlled substance(s) inside. After ensuring that the CS does not have any
unauthorized currency or controlled substance(s), detectives supply the CS with “buy
money,” with pre-recorded serial numbers. Investigators then equip the CS with a
recording device (where possible) and send the CS to contact the person(s) distributing
the controlled substances. While en route, during, and after the transaction, investigators
make every effort to maintain constant surveillance of the CS, ensuring that only the
target subject is contacted, to eliminate the possibility that the controlled substances(s)
were obtained from a person different than the target subject. After the CS makes the
purchase, investigators meet with him/her at a pre-arranged location and again search the
CS and his/her vehicle to ensure that he/she does not have unauthorized currency or
controlled substance(s), other than the controlled substance(s) that he/she was instructed
to purchase from the suspected seller.

48. In this investigation, CS1 and/or CS2 made the following controlled
purchases of methamphetamine or heroin, most of which were audio- and video-recorded

(more details regarding each controlled purchase are provided below):

 

 

 

 

 

 

 

es DRUG CS PERSONS
AMOUNT INVOLVED
HERNANDEZ &
%
December 20, 2018 4 oz Meth CS1 & C82 FLORES-Lopez
HERNANDEZ &
January 16, 2019 1 lb Meth CSI ISLAS-Estrada
AFFIDAVIT of Task Force Officer Hamilton - 16 Oa Stabs Sees Sanne aie

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
Oo wea I NHN nA FBP WH YO =

MO bw NH LH KH HD HY NN NY KH HS HS Fe Se Fe eS SS
oo ~~ DN OH SP W NHN SKY OF Oo OHO ID TH SP WH YH | S&S

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 26 of 48

 

 

 

 

February 25, 2019 1 Ib Meth CS1 & CS2 ‘FLORES-Loper
April 16, 2019 1lbMeth | CSI &CS2 FLORES Loner
June 12, 2019 1 oz Heroin Cs2 FLORES Lover
June 28, 2019 4 Ib Meth cs2 FLORES Lover

 

 

 

 

 

 

49. On December 20, 2018, under investigators’ supervision, CS2 purchased
155.3 grams of 100% pure methamphetamine from FLORES-Lopez for $1,400.00. CS1
arranged the controlled buy of methamphetamine with HERNANDEZ, who agreed to sell
to CS2 via his runner, FLORES-Lopez. CS2 met FLORES-Lopez in a motel parking lot
in Pierce County, Washington.

50. On January 16, 2019, under investigators’ supervision, CS1 purchased
444 6 grams of 100% pure methamphetamine from HERNANDEZ for $3,700.00. CS1
met HERNANDEZ at the prior residence of ISLAS-Estrada, 25611 27th Place South,
Apartment F204, Kent, Washington to obtain the methamphetamine.

51. On February 25, 2019, under investigators’ supervision, CS2 purchased
446.0 grams of 100% pure methamphetamine from FLORES-Lopez for $3,700.00. CS1
arranged the controlled buy of methamphetamine with HERNANDEZ, who agreed to sell
to CS2 via his runner, FLORES-Lopez. CS2 met FLORES-Lopez in a business parking
lot in King County, Washington.

52. On April 16, 2019, under investigators’ supervision, CS2 purchased 444.4
grams of 100% pure methamphetamine from FLORES-Lopez for $3,700.00. CS1
arranged the controlled buy of methamphetamine with HERNANDEZ, who agreed to sell
to C82 via his runner, FLORES-Lopez. CS2 met FLORES-Lopez in a business parking
lot in King County, Washington.

AFFIDAVIT of Task Force Officer Hamilton - 17 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
0 CO DTA HA B WwW YH &

wo wo NY NY WH WH WN WN NO YH He HFS HS KF eS eS OO eS ee ee
oOo “SN OA BP WD HY KH OD Oo Oo HN HH FP WD YO KS OC

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 27 of 48

53. On June 12, 2019, under investigators’ supervision, CS2 purchased 25.7
grams of heroin from FLORES-Lopez for $760.00. CS2 arranged the controlled buy of
heroin with HERNANDEZ, who agreed to sell CS2 up to four ounces of heroin via his
runner, FLORES-Lopez. HERNANDEZ requested that CS2 take just one ounce and test
the quality before buying multiple ounces. CS2 met FLORES-Lopez in a business
parking lot in King County, Washington.

54. On June 28, 2019, under investigators’ supervision, CS2 purchased 1,787.0
grams of 100% pure methamphetamine from FLORES-Lopez for $11,600.00. CS2
arranged the controlled buy of methamphetamine with HERNANDEZ, who agreed to sell
C82 four pounds of methamphetamine via his runner, FLORES-Lopez. CS2 met with
FLORES-Lopez in a business parking lot in King County, Washington.

D. Summary of Authorizations to Intercept HERNANDEZ DTO
Communications

55. On June 3, 2019, United States District Court Judge Ronald B. Leighton
(Western District of Washington) signed an Order authorizing the initial interception of
wire and electronic communications over Target Telephone 1 (TT1) and Target
Telephone 3 (TT3), used by HERNANDEZ, and Target Telephone 2 (TT2), used by
FLORES-Lopez. The interception of TT1, TT2, and TT3 began the same day (June 3,
2019). The interception of TT] (HERNANDEZ) and TT2 (FLORES-Lopez) ended on
July 2, 2019, after 30 days of interception. The interception of TT3 (HERNANDEZ),

however, ended on June 12, 2019, after no communications had been intercepted.!

 

' After the order authorizing interception was signed on June 3, 2019, investigators learned that
service to TT3 had been discontinued as of May 27, 2019. Investigators believed TT3 was a
prepaid cellular phone and, as a result, elected to begin the interception process in case TT3 was
reactivated. However, by June 12, 2019, no conversations were intercepted; there were seven (7)
incoming calls to TT3 between June 5, 2019 and June 11, 2019, but none of them were
connected or intercepted due to the line’s “dead” status. Consequently, investigators stopped
intercepting communications over TT3 on June 12, 2019, and the Court sealed the
communications on June 14, 2019. However, based on intercepted calls over TT2 and phone
tolls for TT3, investigators know that HERNANDEZ broke TT1 on June 19, 2019, and began
using TT3 again. The next day, June 20, 2019, HERNANDEZ received a replacement phone

AFFIDAVIT of Task Force Officer Hamilton - 18 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fe SYD DN A FP W PO &

NO NO WH NH NH LH WH KH LPO HB HB Se Se RB Ke ee me
oT HD rr fF WH NY —|& CO CO DWH DWH HH BP WW HO KK CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 28 of 48

56. On July 23, 2019, United States District Court Judge Ronald B. Leighton
(Western District of Washington) signed an Order authorizing the renewed interception
of wire and electronic communications over TT1, used by HERNANDEZ, and TT2, used
by FLORES-Lopez, as well as the initial interception of wire and electronic
communications over Target Telephone 5 (TT5), used by Faustino ISLAS-Estrada, and
Target Telephone 8 (TT8), used by a male initially known only as “FERNANDO” and
later identified as Fernando BAUTISTA-Sanchez. The interception of TT1, TT5 and
TT8 began the same day (July 23, 2019) and ended on August 20, 2019, after 28 days of
interception

57. With respect to TT2, when investigators provided Sprint with the Court’s
Order, they learned that the phone’s current status was “pre-paid barred,” which Sprint
advised meant that the account was suspended until the user of the phone made a
payment. When Sprint asked if investigators wanted to proceed with the execution of the
Order, investigators asked Sprint to wait until they could do further investigation.

58. Later, during an intercepted call (Session 2162) over TT1 between
FLORES-Lopez and HERNANDEZ, FLORES-Lopez informed HERNANDEZ that he
(FLORES-Lopez) had disconnected “the other phone,” which investigators believed was
a reference to TT2. FLORES-Lopez then told HERNANDEZ, “Yeah and I have the
other phones active,” which investigators believed to be a reference to another of
FLORES-Lopez’s historically identified phones, Target Telephone 4 (TT4), and a more-
newly acquired phone, Target Telephone 12 (TT12). FLORES-Lopez and
HERNANDEZ then proceeded to talk about the DTO redistributors for the
HERNANDEZ DTO and the amount of DTO drugs FLORES-Lopez was currently in

possession of.

 

and investigators began intercepting calls over TT] again. HERNANDEZ, however, has
continued to use TT3 intermittently.

AFFIDAVIT of Task Force Officer Hamilton - 19 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 Oo SY A AW BR WH Nw Me

BO wm NH HB BH NY KH HY NON HB HB BB Be eB ee Se Se ee
Co ~}] OOO nN BR WO NK CO OO CO I DB AH HP WH HPO KS CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 29 of 48

59. Investigators also intercepted a call (Session 29) over TTS between
FLORES-Lopez (TT12) and ISLAS-Estrada (TTS), where ISLAS-Estrada asked
FLORES-Lopez if TT12 was FLORES-Lopez’s new number. FLORES-Lopez
responded, “Yeah man, this is the new number. The other one that I had expired.”

60. Based on all of the above information investigators learned regarding
FLORES-Lopez’s phone (TT2), agents never asked Sprint to execute the Order, and thus
there were no interceptions of TT2 during this authorized period.

61. On August 6, 2019, United States District Court Judge Benjamin H. Settle
(Western District of Washington) signed an Order authorizing the initial interception of
wire and electronic communications over TT12, used by FLORES-Lopez. The
interception of TT12 began the following day (August 7, 2019) and ended on September
5, 2019, after 30 days of interception

62. On October 1, 2019, United States District Court Judge Ronald B. Leighton
(Western District of Washington) signed an Order authorizing the renewed interception
of wire and electronic communications over TT1, used by HERNANDEZ, and the initial
interception of wire and electronic communications over Target Telephone 14 (TT14),
used by FLORES-Lopez, and Target Telephone 15 (TT15), used by Omar SALAZAR.
The interceptions of TT1, TT14, and TT15 are ongoing as of the date of this Affidavit.

Vv. PROBABLE CAUSE FOR THE CURRENT RESIDENCE OF ANTHONY
JACQUES MCKINNEY, 3329 86TH STREET SOUTH, LAKEWOOD,
WASHINGTON; AND TV25, A MAROON 2007 CHEVROLET.
SUBURBAN BEARING NORTH DAKOTA 308CLD REGISTERED TO
ANTHONY JACQUES MCKINNEY AT 920 CASCADE WAY
NORTHWEST, FORT RICE, NORTH DAKOTA.

63. During the instant investigation into the HERNANDEZ DTO, investigators
have identified several locations and vehicles in Western Washington that they believe
the HERNANDEZ DTO uses to facilitate its drug-trafficking activities. The following
paragraphs are offered in support of my belief that probable cause exists to believe that
the location listed above and more particularly described in Attachment A1, including

outbuildings and vehicles located within the curtilage of same, and the vehicle listed

AFFIDAVIT of Task Force Officer Hamilton - 20 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
o Soe HN DH FP WW PO

NO wO NH YH NY NY YH HY NO F|- | | FS SF OS Se Sel Sel
Co tN BN A SP WD NY KF CS OO PW aI HD KH FP WY NY KS CO

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 30 of 48

above and more particularly described in Attachment A2, contain evidence, fruits, and/or
instrumentalities of drug trafficking, firearm, and money laundering crimes mentioned
above and further described in Attachment B.

64. The intercepted calls, surveillance observations, GPS location data, CS
information, and law enforcement activities described herein do not encompass all of the
information collected in the instant investigation. Rather, I have set forth only the facts
that I believe are essential to establish the necessary foundation for the issuance of the
requested search warrants and a fair determination of probable cause. The examples
below are only a representative sample of the evidence gathered during the entire
investigation.

65. Investigators have identified Anthony Jacques MCKINNEY as a
redistributor for the HERNANDEZ DTO who transports both heroin and
methamphetamine from Western Washington to the area of Spokane, Washington and the
area of Mandan, North Dakota, confirming the previous information provided by CS1.

66. On June 14, 2019, investigators intercepted a call (Session 570) where
MCKINNEY discussed a falling out with his brother and co-redistributor Jason BEHN
and discussed customers that he had been recruiting. This phone call was in English and
transcribed as follows:

HERNANDEZ: Hey. [Background: kids noise]

MCKINNEY: Hello.

HERNANDEZ: Hey.

MCKINNEY: Hey. What’s going on, man?
HERNANDEZ: Not much, waiting for your call.

MCKINNEY: [Laughs] [U/I]. I got two (2) things, one (1), um, Jason and I
have, um, my brother and J have had a kind of falling out, so I
gotta, so I gotta let me hang in there, because he did not like
some of the things that was going on, so, I put, um, I put three
(3) on top of what I was getting.

AFFIDAVIT of Task Force Officer Hamilton - 21 UNITED STATES ATTORNEY
700 STEWART STREET, Suite 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
eo Oo HD WN & WD BO

oO HO NH HO NY KY NY NO NO | | | HFS HF KF Fe OES FE eS
Co SI DN OR SF OW NY SP DOD OBO TH HI HR A FP WO YH KS CO

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 31 of 48

HERNANDEZ:

MCKINNEY:

[Voices overlap]
HERNANDEZ:
MCKINNEY:
[Voices overlap]
HERNANDEZ:
[Voices overlap]
MCKINNEY:

HERNANDEZ:

MCKINNEY:
HERNANDEZ:
MCKINNEY:
HERNANDEZ:
MCKINNEY:
HERNANDEZ:

MCKINNEY:

HERNANDEZ:

AFFIDAVIT of Task Force Officer Hamilton - 22

Okay.

Trying to make up, trying to make up for everything | that, that
was coming up, you know.

Yeah.

You know, short and everything.

Yeah, and well, push it really bad.

Yeah, yeah, yeah, yeah.

Well, say “hey, everything will be okay, and everything will
be okay,” you know.

Yeah, so, did he, did he call you?

What?

He called you?

Who?

Um, my brother.

No.

He didn’t. Okay, because he said; he said, “Well I just called
him’, and I’m like, “he ain’t going to fuck with you if you
just call him if you try to go around me, bro.” [U/I] anyway,

he left me hanging out here, you know what I’m saying, but,
um, he paid for it, but he got me, so I got that right now, um.

Yeah, but nobody called me.

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Co NN HD OA & W PO

wm wm NY bd bh bh NY NO NO HB HB HB HF Fr Se Sl Oo Sl Sl
ost DH A DP WH NY | OS OO CO HIN DA FP WW YP KK OS

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 32 of 48

MCKINNEY:

HERNANDEZ:
[Voices overlap]
MCKINNEY:

[Voices overlap]

HERNANDEZ:

MCKINNEY:

HERNANDEZ:

MCKINNEY:

HERNANDEZ:

MCKINNEY:

Okay, okay, okay, cool, um, um he said, he said, he said he’Il
go to somebody else, he can’t, but he said he’ll go anyway,
so, I’ve been out here on the street like really knocking this
shit out little by little knocking it off. But it is taking too
long, so I need to hurry up and get it done. Good part about
that is that I got, mm, three (3), three (3) guys, three (3)
people now that are big buyers, plus I have, um, Western
Montana one person is supposed to come meet me from
Western Montana, and somebody from Idaho, so that’s a
good mark up, too. And I’m gonna give you, I’m gonna give
you basically everything on top of that, so it is [U/T].

Yeah, yeah.

Because, because.

Yeah, it’s not like gonna push you, you know, like whatever
behind let’s go slow with that [U/I] this last go, you know,
let’s try come complete, you know, because uh... those
people really push me, you know, because that’s true, you
know, you're a little bit behind, you know.

Right, yeah, I already know that’s why I’m trying to hurry up
[Laughs] that’s why I’m trying to hurry up, it’s just with, with
the move and just getting back on my feet. This is my first
week and half, you know what I’m saying, so everything is
smoothing out, you know.

Um, that’s good, so let me know when you are ready, or
whatever you want to give me that.

Yeah, yeah, yeah, yeah, but I don’t, I don’t want take, um, I

don’t wanna take enough for him no more, so, it’ll just be
back down to, back down to the ten (10).

Okay.

And I wanna keep it there, I wanna keep it there until I’m
buying it, so I don’t even want no more, I don’t wanna—until

AFFIDAVIT of Task Force Officer Hamilton - 23 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo SD A FSF WD HPO

NO HNO WH NY WH NH KH NY NO Fee Ow wm ee eh
So TH AH SP WW NYO SK CF OO CB DTH A BP WH LH KH CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 33 of 48

HERNANDEZ:
MCKINNEY:

[Voices overlap]
HERNANDEZ:
[Voices overlap]

MCKINNEY:

HERNANDEZ:
MCKINNEY:

HERNANDEZ:

MCKINNEY:

HERNANDEZ:

I’m buying it with my money, ‘cause I’m, I’m going to put
everything in it, so instead of just paying for that, and then
extra thousand (1000), and then, you know walking my way
up, because I, I gotta, I gotta get you, your money, bro, I gotta
get that for you.

Yeah, sure, it’s, it’s [U/1] be like always, you know.

Okay, mm, [U/T].
When, when did [U/]] your house?

By August, I’m gonna be out the home by August, shit.
[Laughs] [U/I].

[U/l] when, when did you get your house? [U/]].
Um, what’s today? Today is like Thursday?

Yeah, okay, listen can I call you back in one (1) hour because
I’m here, my nephew’s gone graduated right now.

Oh, yeah, yeah, yeah, yeah, yeah, call me back, call me back.

Alright, okay, thank you bro.

67. Investigators believe that MCKINNEY would obtain drugs from the

HERNANDEZ DTO and then deliver a portion of them to his brother BEHN in Spokane,
Washington and that this falling out would affect the amount of drugs MCKINNEY
would be picking up from the DTO. Investigators believe that when MCKINNEY
discussed the people in Idaho and Western Montana that MCKINNEY was referring to

customers that he had recruited to whom he would sell the DTO’s drugs.

68. Three days later, on June 17, 2019, at 4:13 p.m., investigators intercepted a

AFFIDAVIT of Task Force Officer Hamilton - 24

call (Session 729) between HERNANDEZ (TT1) and FLORES-Lopez (TT4). During

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo YN DH A FP WW NO

NO bw NH NH DH HY DN PO KNOBS Se Se Be Be eS eS Sl eS
Co SON OU BURUND Ul DOlUlUlUCCOClUlUOOLUMUAS OND RO ON ll

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 34 of 48

the conversation, FLORES-Lopez asked HERNANDEZ if he (FLORES-Lopez) should
give “him,” who investigators knew was MCKINNEY, “ten,” which investigators
believed to be a reference to 10 ounces of heroin. HERNANDEZ answered, “Let’s see
how much money the guy has. Do the math with him please.” Investigators believe that
HERNANDEZ was instructing FLORES-Lopez to count the money in the presence of
MCKINNEY.

69. Through electronic and physical surveillance, investigators followed
FLORES-Lopez to the Motel 6 located at 403 West University Way, Ellensburg,
Washington.” This was consistent with an intercepted call (Session 409) at 11:49 p.m.
from FLORES-Lopez (TT2) to MCKINNEY, where FLORES-Lopez told MCKINNEY
“Yeah, alright um, come over here to um, excuse me. Um, over here down to Motel 6.”

70. Just after midnight, on June 18, 2019, investigators observed MCKINNEY
arrive to the motel as a passenger in a blue pickup truck. This was consistent with an
intercepted call (Session 410) between MCKINNEY and FLORES-Lopez (TT2), where
MCKINNEY confirmed he had just arrived in a truck. Investigators then witnessed
MCKINNEY exit the passenger side of this truck and walk towards the same motel room
FLORES-Lopez previously entered. Investigators later witnessed MCKINNEY walking
away from the motel room, get into the driver’s seat of the truck, and drive away.

71. At3:25 am., investigators intercepted the start of a text message exchange
between MCKINNEY (TT6) and FLORES-Lopez (TT2). During the exchange (Sessions
412 and 414), MCKINNEY texted FLORES-Lopez, “Need your info” and “I need a
name.” At 10:30 a.m., FLORES-Lopez responded (Session 419),
“Norberto.f44@yahoo.com.” MCKINNEY responded “Ok.” (Session 419). Later that

 

2On June 1, 2019, investigators had observed a meeting between FLORES-Lopez and
MCKINNEY near the summit at Snoqualmie Pass. In addition, the tracker for FLORES-Lopez’s
vehicles have placed him in Ellensburg on October 26, 2018, November 8, 2018, November 19,
2018 and January 7, 2019, which believe were other instances where FLORS-Lopez likely met
with MCKINNEY for the purpose of supplying him with the DTO’s drugs and/or receiving cash
drug proceeds from the sale of previous DTO drugs provided to MCKINNEY.

AFFIDAVIT of Task Force Officer Hamilton - 25 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO Oo NIN DN A BR WW LH

MO wo pp Hb HD WH WKH NY HY HH HF FSF fF eS S| eS Se eS ee
oN DN Uh SP WHY KY KH ODO CO OH DH NH HP WW PO KF C&C

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 35 of 48

night, at 7:04 p.m., FLORES-Lopez (TT2) sent a text message (Session 421) to
MCKINNEY that read, “Has anything been sent?” and MCKINNEY responded at 7:39
p.m., with a text message (Session 422) that read, “not if you haven’t got it. Fuck ima do
it myself.” Toll analysis showed a call between FLORES-Lopez (TT2) and
MCKINNEY’s phone at 12:52 a.m., which was not monitored as the wire room was
closed at the time. This, in addition to Session 729 above, suggested to investigators that
FLORES-Lopez and MCKINNEY had discussed money owed to the DTO and that this
phone call was possibly a reference to the same. Investigators believe that MCKINNEY
planned to send money to FLORES-Lopez via electronic means (i.e., Western Union,
Paypal, Venmo, etc). |

72. The following day, on June 19, 2019, at 4:46 p.m., investigators intercepted
another text message exchange (Sessions 434-435) between MCKINNEY and FLORES-
Lopez (TT2), during which MCKINNEY asked, “You got that last night” and FLORES-
Lopez replied “Yea.” Investigators believe that FLORES-Lopez was confirming that he
had received the payment from MCKINNEY.

73. On July 30, 2019, MCKINNEY was arrested in Oklahoma on firearm-
related charges. MCKINNEY is a convicted felon? and, as a result, he is prohibited from
possessing firearms. HERNANDEZ and FLORES-Lopez discussed MCKINNEY’s
arrest during intercepted calls and, like they had with the other redistributors, expressed
an interest in trying to bail MCKINNEY out so he could continue to work (sell drugs).

74. + After being released from custody, MCKINNEY, reached back out to
HERNANDEZ on August 17, 2019.4 During this initial text exchange, MCKINNEY

 

3 In 2000, MCKINNEY was convicted of one count of Burglary in the First Degree, two counts
of Kidnapping in the First Degree and one count of Robbery in the First Degree for his
involvement in a home-invasion robbery.

4MCKINNEY, commonly referred to as “Sancho”, likely reached out the day before because on
August 16, 2019, HERNANDEZ (TT1) sent the following text to FLORES-Lopez: “This is
Sancho’s new number 253-993-6631.”

AFFIDAVIT of Task Force Officer Hamilton - 26 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oOo CO Ss DH UO BR WD HP eS

mo DH NH HN NHN KN KO BRO NO wm me me
oe | N Wn > Ww - DO —_ So ‘© oO ~l ON ws _ le bo — So

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 36 of 48

wrote, “I'll be here tomorrow want to talk about north Dakota,” to which HERNANDEZ
responded, “Ok, me too, I never push you about the $ , but I have my ppl on me right
now, I tried to make deal everywhere to tried to cover what’s behind.” Sessions 6270 and
6272. Investigators believe that MCKINNEY wanted to discuss his drug trafficking
activities in North Dakota and that HERNANDEZ wanted to discuss MCKINNEY’s debt
to the DTO due to the pressures HERNANDEZ was facing from his suppliers (“I have
ppl on me right now”).

75. The following day (August 18, 2019), HERNANDEZ (TT1) was speaking
to PUERCO about the water (methamphetamine). Session 6414. During this
conversation, HERNANDEZ explained that his buddy (MCKINNEY) used to move
about 20 waters per 15 days, but recently he (MCKINNEY) had problems with his
woman (Renee MCKINNEY). PUERCO asked what was going to happen to the waters.
HERNANDEZ told PUERCO to give him (HERNANDEZ) ten days to see if he
(MCKINNEY) could work something out because he (MCKINNEY) had been piloting
through several states and apparently he (MCKINNEY) had found someone.

76. Later that same day, FLORES-Lopez sent a text to HERNANDEZ (TT1)
informing HERNANDEZ that “Sancho is ready.” Session 6436. When HERNANDEZ
asked if “Sancho” had any “paper,” FLORES-Lopez replied, “Supposedly for 2.”
Sessions 6448 and 6450. HERNANDEZ and MCKINNEY then exchanged a series of
text messages:

HERNANDEZ: Sancho this one is clean (Session 6454 at 4:28 p.m.)

HERNANDEZ: You said you want without touch (Session 6458 at 4:28 p.m.)

MCKINNEY: Yes numbers the same? (Session 6462 at 4:29 p.m.)

HERNANDEZ: 875 (Session 6464 at 4:29 p.m.)

HERNANDEZ: You can cut but not go to hard (Session 6466 at 4:30 p.m.)

HERNANDEZ: That can hold 5-6 points for each one and it will be hard to

notice but not put more (Session 6468 at 4:30 p.m.)

MCKINNEY: Ok let’s do 5 money complete (Session 6482 at 4:33 p.m.)

AFFIDAVIT of Task Force Officer Hamilton - 27 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oO CO SI DW MH BB WH HB —

Bo po hw NH HO WV HY NH NY HH He He eR oe me te
os DN Oh Be WH NY KH CO CO mH HT DO NH BP WW YO KS O&O

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 37 of 48

HERNANDEZ: Ok (Session 6488 at 4:33 p.m.)
HERNANDEZ: Thanks homie sancho, I will never puch up but this time I
need you hold my back (Session 6494 at 4:33 p.m.)

MCKINNEY: I got you bro (Session 6518 at 4:36 p.m.)

77. HERNANDEZ then reached back out to FLORES-Lopez to explain that
MCKINNEY “was able to get enough for 5.” Session 6506. HERNANDEZ also advised
FLORES-Lopez that MCKINNEY would be paying $875 for each ounce of heroin and
that FLORES-Lopez could take $50 out from the sale of each ounce as his cut (“He will
pay you 875 for each, from there take 50 for each”). Session 6509.

78. Later, after determining that FLORES-Lopez had six ounces left (Sessions
6470 and 6472) and that FLORES-Lopez was delivering one to ZAHN (Session 6476)
and another to BAUTISTA-Sanchez (Sessions 6514, 6528 and 6546), HERNANDEZ
then advised MCKINNEY that he was only going to receive four ounces initially and
they would get him the fifth ounce a little later on.

HERNANDEZ: He going give u 4 now and one more later, that’s ok? (Session

6582 at 6:50 p.m.)
HERNANDEZ: He have 4 left but he will be ready in hour and Half (Session
6584 at 6:50 p.m.)

MCKINNEY: Yes (Session 6586 at 6:50 p.m.)
HERNANDEZ: Ok (Session 6588 at 6:50 p.m.)
MCKINNEY: Ok any more caffeine (Session 6592 at 6:51 p.m.)

HERNANDEZ: Ok (Session 6593 at 6:51 p.m.)

HERNANDEZ: E will bring later (Session 6594 at 6:51 p.m.)

HERNANDEZ: I will send 3 (Session 6595 at 6:51 p.m.)

79. Investigators believe that HERNANDEZ initially contacted MCKINNEY
telling MCKINNEY that he had heroin with little to no cutting agent in it, which is what
HERNANDEZ mean by stating it was “clean” and “without touch.” This is further
confirmed when HERNANDEZ told MCKINNEY that each ounce of heroin could hold

AFFIDAVIT of Task Force Officer Hamilton - 28 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
{206) 553-7970
oO Be DH A BP W HNO

NY NY NY NY NY NY NY NN NY | | | FS KF SF SE SE ES
oN DN ON PP WY KH DOD OO Oo HIT HD NH FSF WD YY KK SO

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 38 of 48

“5-6 points,” which investigators know to mean five to six grams of cutting agent per
ounce (25 to 28.3 grams). MCKINNEY then asked for a price. HERNANDEZ replied
“875,” which investigators know to mean $875.00 per ounce which is cheaper than the
normal $925.00 to $950.00 per ounce the DTO charges other redistributors for heroin.
This further supported investigators’ belief that MCKINNEY was at one point
HERNANDEZ top redistributor. MCKINNEY then agreed to purchase five ounces, but
HERNANDEZ later advised MCKINNEY that, “He have 4 left but he will be ready in
hour and Half.” Investigators know that when HERNANDEZ spoke of a third-party
male, that he was referring to his runner FLORES-Lopez. MCKINNEY then asked
HERNANDEZ if HERNANDEZ had “any more caffeine” to which HERNANDEZ
replied that he (HERNANDEZ) would send three. Investigators believe that this could be
a reference to pure caffeine as a cutting agent, or it could be a reference to
methamphetamine, which is also a stimulant.

80. On August 20, 2019, HERNANDEZ told FLORES-Lopez (TT12) that he
(HERNANDEZ) just met with “Sancho” (MCKINNEY) and that MCKINNEY was
heading to North Dakota in the morning and from there to Oklahoma for his court
hearing. HERNANDEZ then talked to FLORES-Lopez about MCKINNEY wanting to
take a little bit of “water to take out there.” HERNANDEZ then told FLORES-Lopez to
stop by his (HERNANDEZ’s) place to get the material (methamphetamine) for
MCKINNEY. Session 894.

81. Four days later, on August 24, 2019, FLORES-Lopez told HERNANDEZ
that MCKINNEY needed two of the brown kind (two ounces of heroin), but that —
MCKINNEY was still over in Spokane. FLORES-Lopez added that MCKINNEY had
paper (money) ready. The call ended when HERNANDEZ received a text from
MCKINNEY. Session 1025. _

82. Most recently, on October 15, 2019, investigators intercepted
communications (Sessions 304, 306) between FLORES-Lopez and DTO redistributor

VAUGHAN, who investigators know to be either a relative or close acquaintance of

AFFIDAVIT of Task Force Officer Hamilton - 29 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo YN DH FP W DB eS

Bo peo dN PO BO BD BRD ND ORD mm me
oOo nt DN NN SF OW NK CO CO MOH HD OH FF WD NY KF CS

 

 

- Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 39 of 48

MCKINNEY. During this conversation, investigators learned that HERNANDEZ was
with FLORES-Lopez and could be heard in the background during these conversations.
FLORES-Lopez, at HERNANDEZ’s request based on comments made in the
background by HERNANDEZ, asked VAUGHAN to let them (FLORES-Lopez and
HERNANDEZ) know when MCKINNEY was back in town. VAUGHAN made a
comment about getting MCKINNEY’s phone number to FLORES-Lopez. Investigators
believe that VAUGHAN passed on to MCKINNEY that FLORES-Lopez and
HERNANDEZ were looking to get in contact with him (MCKINNEY). Investigators
further believe that MCKINNEY contacted FLORES-Lopez and asked for FLORES-
Lopez to forward MCKINNEY’s phone number because MCKINNEY was using a new
phone and did not have any contact numbers for the DTO. Investigators believe that
MCKINNEY obtained FLORES-Lopez’s number from VAUGHAN and that
VAUGHAN did not have direct contact with HERNANDEZ. Investigators believe that
HERNANDEZ used his other phone (TT3) to contact MCKINNEY, as there were no
intercepted calls over TT1 between HERNANDEZ and MCKINNEY. Investigators are
not currently intercepting TT3.

83. On October 16, 2019, at 1:56 p.m., investigators intercepted a call (Session
8777) between HERNANDEZ (TT1) and FLORES-Lopez (TT12). During this
intercepted call, FLORES-Lopez and HERNANDEZ spoke about several DTO
redistributors, including VAUGHAN and MCKINNEY. FLORES-Lopez told
HERNANDEZ that VAUGHAN had not yet sent the new phone number for
MCKINNEY. HERNANDEZ instructed FLORES-Lopez to not pressure VAUGHAN
for MCKINNEY’s phone number any further. HERNANDEZ told FLORES-Lopez, “If
he’s coming, if Sancho’s here already, he’s going to be at his mom’s.” Investigators
know that the moniker “Sancho” is in reference to MCKINNEY. HERNANDEZ then
added, ““We’ll swing through over there.” FLORES-Lopez acknowledged.
HERNANDEZ then stated, “Yes, well, he is going to arrive there, he doesn’t have any

AFFIDAVIT of Task Force Officer Hamilton - 30 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo Oo ND MW BB Ww KY

wo NY WY KN NY NY NY NY NOOSE RP RPO RO SOO eS Oi eS Sle
eo tN DH NH BP WH HN K& CO CO FH TD A BR WW HN K CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 40 of 48

other place to stay. Either way he is bringing the truck/SUV, we’ ll recognize the
truck/SUV right away.”?

84. __ Later on October 16, 2019, investigators intercepted two text messages
from phone number 253-231-6264 (TT27) to FLORES-Lopez (TT14). These text
messages were written in English and are as follows:

253-231-6264 (TT27): Give my # to Uncle. (Session 346 at 2:15 p.m.)

253-231-6264 (TT27): Tone. (Session 347 at 2:15 p.m)

85. Investigators knew that HERNANDEZ was frequently referred to as
FLORES-Lopez’s uncle. Investigators further knew that one of MCKINNEY’s monikers
was “Mac Tone,” which suggested that the user of TT27 was MCKINNEY. This belief
was reinforced by the earlier intercepted calls where both HERNANDEZ and FLORES-
Lopez expressed a recent desire to get in contact with MCKINNEY.

86. Investigators requested toll information for the phone number 253-231-
6264 (TT27) and learned that the subscriber to this phone was listed as Deanna L. Greer
at 3329 86" Street South, Lakewood, Washington. Investigators know Deanna Greer
to be MCKINNEY’s mother based on several police reports and know that MCKINNEY
has previously lived at this location with his mother. In addition, 3329 86" Street South,
Lakewood, Washington is the subscriber address for one of MCKINNEY’s prior phones
(253-260-9508), which was subscribed to MCKINNEY. In addition, 3329 86" Street
South, Lakewood, Washington is the address listed on MCKINNEY’s Washington
State Driver’s License. According to the Pierce County Assessor-Treasurer page,
Deanna Greer is the legal owner of 3329 86" Street South, Lakewood, Washington.

87. On October 17, 2019, at 3:23 p.m., investigators obtained authorization to
obtain real-time location data (GPS) for MCKINNEY’s phone (TT27), signed by U.S.
Magistrate Judge Theresa Fricke, US District Court for the Western District of
Washington.

 

> Per the linguists, the word used can mean either truck or SUV.

AFFIDAVIT of Task Force Officer Hamilton - 31 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
0 co ND DH A B&B WY PH ee

NO HM NH HN NO DN NO KR RD mm ee ee
So ST HD Ow BW NYO KH OD HO CO AIT HB Hw BR WW HO K& CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 41 of 48

88. Investigators started receiving GPS location data for MCKINNEY’s phone
(TT27) on October 18, 2019 and attempted to establish a pattern of life based on the 15
minute phone pings. Investigators observed that the GPS pings for TT27 were very
accurate, some of which were as accurate as six-meters. One of these six-meter (18 feet)
pings put MCKINNEY’s phone (TT27) at his mom’s house, 3329 86" Street South,
Lakewood, Washington. Investigators responded to this address and found
MCKINNEY’s vehicle, a 2007 Chevrolet Suburban bearing North Dakota license
308CLD (TV25), registered to MCKINNEY, parked in front of 3329 86" Street South,
Lakewood, Washington. These observations were consistent with the prior intercepted
call between HERNANDEZ and FLORES-Lopez where HERNANDEZ stated that
MCKINNEY was driving his vehicle back and that MCKINNEY would be staying at his
mom’s. |

89. Investigators checked the GPS pings for MCKINNEY’s phone (TT27)
from October 18, 2019 to October 20, 2019 to see what locations he might visit. GPS
data for TT27 showed that on October 18, 2019, at 11:24 p.m. that MCKINNEY’s phone
was in the area of VAUGHAN’s known apartment in Puyallup, Washington. GPS data
showed that TT27 remained in the area of VAUGHAN’s apartment before returning to
MCKINNEY’s mom’s house (3329 86" Street South, Lakewood, Washington) at
12:52 p.m. TT27 remained at this location for over 20 hours supporting the belief that
MCKINNEY was now living at his mom’s house.

90. Investigators also noted that on October 19, 2019, MCKINNEY’s phone
(TT27) visited the residence of VAUGHAN’s prior known residence (1706 Violet
Meadow Street South, Tacoma, Washington) and remained there from late at night on
October 19, 2019 until approximately 3:30 a.m. on October 20, 2019, when TT27
returned to MCKINNEY’s mom’s residence at 3329 86" Street South, Lakewood,
Washington and remained there until 5:54 p.m. on the same day.

91. On October 21, 2019, investigators set up surveillance on 3329 86 Street
South, Lakewood, Washington. At 10:09 a.m., investigators observed MCKINNEY’s

AFFIDAVIT of Task Force Officer Hamilton - 32 UNITED STATES ATTORNEY
; 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
eo CS SYN HD OH SP WY LPO eS

NM MB NH Bw NO BR BRD BRD ORD mmm eee
oO sD DH OH SP WY YY KB CO CO Pe ND DH A FP WH KH KF CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 42 of 48

wife, Renee MCKINNEY exit a white Infinity SUV and enter the residence through the
primary front, southern facing, door. An unknown white male driver remained in the
driver’s seat of this vehicle for a long period of time before exiting and going into
MCKINNEY’s mom’s house.

92. At 12:27 p.m., investigators observed Anthony MCKINNEY exit the
southern-facing primary door and get into the passenger seat of the same white SUV that
Renee MCKINNEY and the unknown white male had arrived in. This same white male
operated the vehicle while Anthony MCKINNEY was in the passenger seat. This vehicle
drove away from the residence with Anthony MCKINNEY in the passenger seat and
Renee McKinney inside the residence (3329 86" Street South, Lakewood,
Washington). Investigators noticed that the GPS pings for TT27, with an accurate ping,
showed the phone move away from the residence when MCKINNEY left. In addition,
investigators noticed that the GPS pings moved in the same southern direction that
MCKINNEY traveled away from 3329 86" Street South, Lakewood, Washington.

VI. TACTICS USED BY DRUG TRAFFICKERS

93. Based upon my training, experience, and participation in this and other
investigations involving narcotics trafficking, my conversations with other experienced
investigators and law enforcement investigators with whom I work, and interviews of
individuals who have been involved in the trafficking of methamphetamine, heroin and
other narcotics, I have learned and know the following.

94. Drug trafficking organizations often use “stash houses” to conceal their
illegal activities and contraband. Oftentimes these stash houses belong to friends and
family members. Such stash houses allow drug traffickers to keep their contraband at a
hidden location, where they may not live, thereby making it more difficult for law
enforcement and/or competitors to identify these locations where drugs and drug
proceeds may be hidden.

95. It is common for drug dealers to hide proceeds of illegal narcotics sales and

records of illegal narcotics transactions in secure locations within their residences, stash

AFFIDAVIT of Task Force Officer Hamilton - 33 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo SI HD A BP WN

bo bo We) bo bo bo N NO i) —_ — —_ — —_ —_ — — —
on AO UO SF WY NY | OF CO MO ITH UH FPF WH VY | OC

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 43 of 48

houses, storage units, garages, outbuildings and/or vehicles on the property for their
ready access and to conceal them from law enforcement authorities.

96. It is common to find papers, letters, billings, documents, and other writings,
which show ownership, dominion, and control of businesses, residences, and/or vehicles
in the residences, stash houses, storage units, garages, outbuildings and/or vehicles of
drug traffickers. Items of personal property that tend to identify the person(s) in
residence, occupancy, control, or ownership of the premises also include canceled mail,
deeds, leases, rental agreements, photographs, personal telephone books, diaries, utility
and telephone bills, statements, identification documents, keys, financial papers, rental
receipts and property ownership papers, personal and business telephone and address
books and telephone toll records, and other personal papers or identification cards in the
names of subjects involved in the criminal activity being investigated.

97. Drug traffickers frequently amass large proceeds from the illegal sale of
controlled substances that they attempt to legitimize. To accomplish this goal, drug
traffickers use financial institutions and their attendant services, securities, cashier's
checks, safe deposit boxes, money drafts, real estate, shell operations, and business
fronts. Persons involved in drug trafficking and/or money laundering keep papers
relating to these activities for future reference, including federal and state tax records,
loan records, mortgages, deeds, titles, certificates of ownership, records regarding
investments and securities, safe deposit box rental records and keys, and photographs. |
know from my training and experience that often items of value are concealed by persons
involved in large-scale drug trafficking inside of safes, lock boxes, and other secure
locations within their residences, outbuildings, and vehicles.

98. Drug traffickers very often place assets in names other than their own to
avoid detection of these assets by government agencies, and that even though these assets
are in other individual or business names, the drug dealers actually own and continue to

use these assets and exercise dominion and control over them.

AFFIDAVIT of Task Force Officer Hamilton - 34 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
fo CO HN DH HA FF WD HN eS

NO bw Po MH HY NH KH bP PO Be Ree Se Se Se ee
So sa DB AH SF W NYO KH CO OO HB AT HD AH SFP WW HNO KF CS

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 44 of 48

99. Drug traffickers often document aspects of their criminal conduct through
photographs or videos of themselves, their associates, their property, and their product.
Drug traffickers usually maintain these photographs or videos in their possession.

100. Drug traffickers often maintain large amounts of US currency in order to
maintain and finance their ongoing illegal drug trafficking business. Often, drug
traffickers from other countries operating in the United States frequently use wire
remitters and bulk cash transfers to transfer currency to co-conspirators living in other
countries.

101. Drug traffickers commonly have in their possession, on their person, and at
their residences and/or in their storage units, firearms and other weapons, which are used
to protect and secure a drug trafficker’s property.

102. Drug traffickers use mobile electronic devices including cellular telephones
and other wireless communication devices to conduct their illegal activities. For
example, traffickers of controlled substances commonly maintain records of addresses,
vehicles, or telephone numbers which reflect names, addresses, vehicles, and/or
telephone numbers of their suppliers, customers and associates in the trafficking
organization. It is common to find drug traffickers keeping such records of said associates
in cellular telephones and other electronic devices. Traffickers often maintain cellular
telephones for ready access to their clientele and to maintain their ongoing narcotics
business. Traffickers frequently change their cellular telephone numbers to avoid
detection by law enforcement, and it is common for traffickers to use more than one
cellular telephone at any one time.

103. Drug traffickers use cellular telephones to maintain contact with their
suppliers, distributors, and customers. They prefer cellular telephones because, first, they
can be purchased without the location and personal information that landlines require.
Second, they can be easily carried to permit the user maximum flexibility in meeting
associates, avoiding police surveillance, and traveling to obtain or distribute drugs.

Third, they can be passed between members of a drug conspiracy to allow substitution

AFFIDAVIT of Task Force Officer Hamilton - 35 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo C2 “SN DB OA BP W NH

Mme MB NB NHN NB NO NB RD ROD! Re Re Be RO Re Re eae
So sn DH NW FP WD HN KS CO CO CO ITH nH BP WW LH KH CS

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 45 of 48

when one member leaves the area temporarily. Since cellular phone use became
widespread, every drug dealer I have interacted with has used one or more cellular
telephones for his or her drug business. I also know that it is common for drug traffickers
to retain in their possession phones that they previously used, but have discontinued
actively using, for their drug trafficking business. Based on my training and experience,
the data maintained in a cellular telephone used by a drug dealer is evidence of a crime or
crimes. This includes the following:

a. The assigned number to the cellular telephone (known as the mobile
directory number or MDN), and the identifying telephone serial number (Electronic
Serial Number, or ESN), (Mobile Identification Number, or MIN), (International Mobile
Subscriber Identity, or IMSI), or (International Mobile Equipment Identity, or IMEI) are
important evidence because they reveal the service provider, allow us to obtain subscriber
information, and uniquely identify the telephone. This information can be used to obtain
toll records, to identify contacts by this telephone with other cellular telephones used by
co-conspirators, to identify other telephones used by the same subscriber or purchased as
part of a package, and to confirm if the telephone was contacted by a cooperating source.

b. The stored list of recent received calls and sent calls is important evidence.
It identifies telephones recently in contact with the telephone user. This is valuable
information in a drug investigation because it will identify telephones used by other
members of the organization, such as suppliers, distributors and customers, and it
confirms the date and time of contacts. If the user is under surveillance, it identifies what
number he called during or around the time of a drug transaction or surveilled meeting.
Even if a contact involves a telephone user not part of the conspiracy, the information is
helpful (and thus is evidence) because it leads to friends and associates of the user who
can identify the user, help locate the user, and provide information about the user.
Identifying a defendant’s law-abiding friends is often just as useful as identifying his

drug-trafficking associates.

AFFIDAVIT of Task Force Officer Hamilton - 36 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo S&S aI DH WN BP WOW HN eS

BO wo Bw YP HL HP KN BR RO wm mets
eo ~s OH ON SP WO NY KH SO CO lUlUOmUO NUNCA UB UH UN GlClULre lw

 

 

Case 2:19-mj-00502-MAT Document 1 Filed 10/22/19 Page 46 of 48

c. Stored text messages are important evidence, similar to stored numbers.
Investigators can identify both drug associates, and friends of the user who likely have
helpful information about the user, his location, and his activities.

d. Photographs on a cellular telephone are evidence because they help identify
the user, either through his or her own picture, or through pictures of friends, family, and
associates that can identify the user. Pictures also identify associates likely to be
members of the drug trafficking organization. Some drug traffickers photograph groups
of associates, sometimes posing with weapons and showing identifiable gang signs.
Also, digital photos often have embedded “geocode” information within them. Geocode
information is typically the longitude and latitude where the photo was taken. Showing
where the photo was taken can have evidentiary value. This location information is
helpful because, for example, it can show where coconspirators meet, where they travel,
and where assets might be located

e. Stored address records are important evidence because they show the user’s
close associates and family members, and they contain names and nicknames connected
to phone numbers that can be used to identify suspects.

104. Itis common for drug dealers to possess narcotics, drug paraphernalia, and
other items which are associated with the sale and use of controlled substances such as
scales, containers, cutting investigators and packaging materials in their residences, stash
houses, storage units, garages, outbuildings and/or vehicles on their property.

105. Narcotics distributors frequently try to conceal their identities by using
fraudulent names and identification cards. Once identities have been created or stolen
from other citizens, drug traffickers use those identifications to falsify records such as
DOL records and phone records for the purpose of theft of services and to evade
detection by law enforcement.

106. It is a common practice for drug traffickers to maintain records relating to
their drug trafficking activities in their residences, stash houses, storage units, garages,

outbuildings and/or vehicles. Because drug traffickers in many instances will “front”

AFFIDAVIT of Task Force Officer Hamilton - 37 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
co fo NNR A Rh BW Ye

NO wo NHN DH NY NY NY KY HN KR KF FF KS Se ee Se Se ee ee
eo NI DR HH FSF WY NY K CO ODO MW DT HDA A BP WH NH —& CO

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 47 of 48

(that is, sell on consignment) controlled substances to their clients, or alternatively, will
be “fronted” these items from their suppliers, such record keeping is necessary to keep
track of amounts paid and owed, and such records will also be maintained close at hand
so as to readily ascertain current balances. These records include “pay and owe” records
to show balances due for drugs sold in the past (pay) and for payments expected (owe) as
to the trafficker’s suppliers and distributors, telephone and address listings of clients and
suppliers, and records of drug proceeds. These records are commonly kept for an
extended period of time.

107. Narcotics traffickers maintain books, records, receipts, notes, ledgers,
airline tickets, money orders, and other papers relating to the transportation and
distribution of controlled substances. These documents whether in physical or electronic
form, are maintained where the traffickers have ready access to them. These documents
include travel records, receipts, airline tickets, auto rental agreements, invoices, and other
memorandum disclosing acquisition of assets and personal or business expenses. I also
know that such records are frequently maintained in narcotics traffickers’ residences,
stash houses, storage units, garages, outbuildings and/or vehicles.

Hf

Hf

if

AFFIDAVIT of Task Force Officer Hamilton - 38 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
C0 Oo YD DWH BW BH HY

ee re _ — — — — —
| On A) — Go ho — oS

imi
oo

19

 

 

Case 2:19-mj-00502-MAT Document1 Filed 10/22/19 Page 48 of 48

VII. CONCLUSION
108. lam submitting this Affidavit in support of an application to search one
location and one vehicle, more fully described in Attachments A, and Al-A2. Based on
intercepted phone calls, controlled purchases, and other surveillance events described in
this Affidavit, I believe the location and vehicle are being used by MCKINNEY, a
member of the HERNANDEZ DTO, to further their drug trafficking, firearm, and money
laundering crimes mentioned above and that evidence of those crimes, and described

more particularly in Attachment B, will be found at the location and in the vehicle.

Respectfully submitted,

 

 

RYANJ. HAMILTON
Task Force Officer
Drug Enforcement Administration

Subscribed and sworn to before me this 22 day of October, 2019.

MARY a THEILER

UNITED STATES MAGISTRATE
JUDGE

AFFIDAVIT of Task Force Officer Hamilton - 39 UNEFED SEATES ATTORNEY
700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
